Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00846-CR

                                         Donna GARCIA,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR6592W
                                 Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 3, 2013

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed or suspended sentence on August 15, 2012. Because appellant

did not file a motion for new trial, the notice of appeal was due to be filed September 14, 2012.

TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due

on September 29, 2012. Tex. R. App. P. 26.3. Appellant did not file a notice of appeal, but she

filed a motion for extension of time on December 17, 2012. Because it appeared this court

lacked jurisdiction over this appeal, we ordered appellant to show cause in writing why the

appeal should not be dismissed. On March 21, 2013, appellant’s attorney filed a Motion for
                                                                                     04-12-00846-CR


Leave of Court to Late File Notice of Appeal, asserting appellant was pro se and, at the time her

notice of appeal was due, not represented by effective counsel.

       This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988); see also Ater v. Eighth Court of

Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from felony

conviction may be sought by filing a writ of habeas corpus pursuant to Texas Code of Criminal

Procedure article 11.07). This appeal is therefore dismissed for lack of jurisdiction.



                                                      PER CURIAM

Do not publish




                                                -2-